Statements by the President
On Monday, Hungary experienced the greatest disaster in the country's history. A spill from a reservoir containing highly toxic red sludge cost the lives of at least three people. Many hundreds have been injured. On behalf of the European Parliament, I would like to express our solidarity with the families of those who have died and with those who have suffered.
Ladies and gentlemen, fellow Members, tomorrow is an important anniversary - the fourth anniversary of the assassination of Anna Politkovskaya. We remember that she devoted her life to uncovering the truth about the situation in the North Caucasus. We know how important independent journalism is in every society. We honoured Mrs Politkovskaya's determination in the fight for freedom of speech and the press by giving her name to one of the rooms in our press centre in Brussels. While remembering her sacrifice, we do not forget, either, the sacrifice made by others: Natalia Estemirova, Anastasia Baburova, human rights lawyers, Stanislav Markelov and Sergei Magnitsky, and many others. Those responsible for their deaths have still not been apprehended. We encourage the Russian authorities to demonstrate full commitment to ensuring the rule of law and to bringing an end to the climate of lawlessness and impunity in the region of the North Caucasus.
(Applause)
On 10 October, we will observe World day against the death penalty. I reiterate the appeal of the European Parliament for a moratorium on the use of the death penalty to be introduced in all countries of the world. Death can never be an act of justice. We welcome the changes in this respect in such countries as Russia, Burundi and Togo, but, unfortunately, death sentences are still being carried out in Japan and the US.
We believe that public debate in these democratic countries can contribute to a change in this situation. However, we are concerned most of all by the number of death sentences being carried out in countries such as China and Iran. We appeal to the governments and to the authorities of these countries to stop using practices of this kind.
(Applause)